            Case 2:20-cv-00402-RSM-MAT Document 72 Filed 03/11/21 Page 1 of 3




 1                                                        CHIEF JUDGE RICARDO S. MARTINEZ
                                                       THE HONORABLE MARY ALICE THEILER
 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 8

 9   WILMINGTON TRUST COMPANY, as                     No. 2:20-cv-00402-RSM-MAT
     Owner Trustee, and F & L AVIATION IV,
10   LLC, as Beneficial Owner of aircraft             STIPULATION FOR EXTENSION OF TIME
     bearing manufacturer’s serial number             TO ANSWER COMPLAINT AND
11   61329, and                                       [PROPOSED] ORDER
12   BRILLIANT AVIATION LIMITED,                      NOTE ON MOTION CALENDAR:
     owner and operator of aircraft bearing           March 11, 2021
13   manufacturer’s serial number 62743,
14                          Plaintiffs,
15           v.
16   THE BOEING COMPANY and BOEING
     COMMERCIAL AIRPLANES, a division
17   of The Boeing Company,
18                          Defendants.
19

20           Plaintiffs Wilmington Trust Company; F&L Aviation IV, LLC; and Brilliant Aviation
21   Limited (“Plaintiffs”) and Defendants The Boeing Company and Boeing Commercial Airplanes 1
22   (“Boeing”) stipulate that, pursuant to Local Civil Rule 10(g) and Local Civil Rule 7(d)(1),
23   Boeing’s time to answer Plaintiffs’ Complaint shall be extended to Friday, April 23, 2021.
24

25

26           1
             Although Boeing Commercial Airplanes is a named defendant, it is an internal business unit of
     The Boeing Company, not a separate legal entity.
      STIPULATION FOR EXTENSION TO ANSWER                                         Perkins Coie LLP
      COMPLAINT AND [PROPOSED] ORDER                                        1201 Third Avenue, Suite 4900
      (No. 2:20-cv-00402-RSM-MAT) – 1                                         Seattle, WA 98101-3099
                                                                                Phone: 206.359.8000
      92347643                                                                   Fax: 206.359.9000
           Case 2:20-cv-00402-RSM-MAT Document 72 Filed 03/11/21 Page 2 of 3




 1          Accordingly, all parties respectfully request that the Court enter an order extending the
 2   time for Boeing to answer the Complaint to Friday, April 23, 2021.
 3          IT IS SO STIPULATED by and between the parties.
 4

 5   DATED: March 11, 2021
 6

 7   s/ Callie A. Castillo                            s/ Harry H. Schneider, Jr.
     David M. Schoeggl, WSBA No. 13638                Harry H. Schneider, Jr., WSBA No. 9404
 8   schoeggld@lanepowell.com                         Eric B. Wolff, WSBA No. 43047
     Callie A. Castillo, WSBA No. 38214               Eric J. Weiss, WSBA No. 44807
 9   castilloc@lanepowell.com                         Laura C. Hill, WSBA No. 49229
     Joseph D. Adamson, WSBA No. 54752                Perkins Coie LLP
10   adamsonj@lanepowell.com                          1201 Third Avenue, Suite 4900
     Telephone: 206.233.7000                          Seattle, WA 98101-3099
11                                                    Telephone: 206.359.8000
     Facsimile: 206.223.7107                          Facsimile: 206.359.9000
12                                                    E-mail: HSchneider@perkinscoie.com
     Attorneys for Plaintiffs Wilmington Trust
     Company, F & L Aviation IV, LLC, and                 EWolff@perkinscoie.com
13
     Brilliant Aviation Limited                           EWeiss@perkinscoie.com
14                                                        LHill@perkinscoie.com

15                                                    Attorneys for Defendants The Boeing Company
                                                      and Boeing Commercial Airplanes
16

17

18

19

20

21

22

23

24

25

26

      STIPULATION FOR EXTENSION TO ANSWER                                       Perkins Coie LLP
      COMPLAINT AND [PROPOSED] ORDER                                      1201 Third Avenue, Suite 4900
      (No. 2:20-cv-00402-RSM-MAT) – 2                                       Seattle, WA 98101-3099
                                                                              Phone: 206.359.8000
     92347643                                                                  Fax: 206.359.9000
           Case 2:20-cv-00402-RSM-MAT Document 72 Filed 03/11/21 Page 3 of 3




 1                                        [PROPOSED] ORDER
 2          PURSUANT TO THE FOREGOING STIPULATION, IT IS SO ORDERED.
 3          The deadline for Boeing to answer Plaintiffs’ Complaint shall be extended to Friday,
 4   April 23, 2021.
 5          DATED this 11th day of March, 2021.
 6

 7

 8
                                                        A
                                                        Mary Alice Theiler
                                                        United States Magistrate Judge
 9

10

11
     Presented by:
12

13   s/ Harry H. Schneider, Jr.
     Harry H. Schneider, Jr., WSBA No. 9404
14   Eric B. Wolff, WSBA No. 43047
     Eric J. Weiss, WSBA No. 44807
15   Laura C. Hill, WSBA No. 49229
     Perkins Coie LLP
16   1201 Third Avenue, Suite 4900
     Seattle, WA 98101-3099
17   Telephone: 206.359.8000
     Facsimile: 206.359.9000
18
     E-mail: HSchneider@perkinscoie.com
19       EWolff@perkinscoie.com
         EWeiss@perkinscoie.com
20       LHill@perkinscoie.com
21   Attorneys for Defendants The Boeing Company
     and Boeing Commercial Airplanes
22

23

24

25

26

      STIPULATION FOR EXTENSION TO ANSWER
      COMPLAINT AND [PROPOSED] ORDER
      (No. 2:20-cv-00402-RSM-MAT) – 3
     92347643
